TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00257-CV


                                         N. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 286,413-B, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               N.S. appeals from the trial court’s order terminating her parental rights to her

four children. See Tex. Fam. Code § 161.001. After a bench trial, the trial court rendered

judgment finding by clear and convincing evidence that several statutory grounds existed for

terminating N.S.’s parental rights and that termination was in the children’s best interest. See id.

§ 161.001(b)(1)(D), (E), (O), (N), (b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between

the defendant’s constitutional right to counsel on appeal and counsel’s obligation not to

prosecute frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying

Anders procedure in parental-termination case). Appellant’s counsel has certified to this Court

that he has provided N.S. with a copy of the Anders brief and informed her of her right to receive

a copy of the entire appellate record and file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, waiving its right to file an appellee’s

brief unless requested by this Court or as needed to respond to any pro se brief filed by appellant.

To date, appellant has not filed a pro se brief.

               We have conducted a full examination of all of the proceedings to determine

whether the appeal is wholly frivolous, as we must when presented with an Anders brief. See

Penson v. Ohio, 488 U.S. 75, 80 (1988). We have specifically reviewed the trial court’s findings

as to N.S. under parts (D) and (E) of Family Code § 161.001(b)(1), and we have found no non-

frivolous issues that could be raised on appeal with respect to those findings. See In re N.G.,

577 S.W.3d 230, 237 (Tex. 2019) (holding that “due process and due course of law requirements

mandate that an appellate court detail its analysis for an appeal of termination of parental

rights under section 161.001(b)(1)(D) or (E) of the Family Code”). After reviewing the record

and the Anders brief, we find nothing in the record that would arguably support N.S.’s appeal.

We agree with appellant’s counsel that the appeal is frivolous and without merit. Accordingly,

we affirm the trial court’s order terminating the parental rights of N.S. We deny counsel’s

motion to withdraw.1


       1
         The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing
of a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to N.S. have not yet been discharged. See id. If after
                                                   2
                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 22, 2022




consulting with counsel appellant desires to file a petition for review, her counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id.
                                                3